
	
		IB
		Union Calendar No. 36
		112th CONGRESS
		1st Session
		H. R. 1230
		[Report No.
		  112–68]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 29, 2011
			Mr. Hastings of
			 Washington (for himself, Mr.
			 Lamborn, Mr. Fleming,
			 Mr. Landry,
			 Mr. Flores,
			 Mr. Johnson of Ohio,
			 Mr. Duncan of South Carolina,
			 Mr. Wittman,
			 Mr. Broun of Georgia,
			 Mr. Tipton,
			 Mr. Gohmert,
			 Mr. Denham,
			 Mr. Duncan of Tennessee,
			 Mr. Nunes,
			 Mr. Boustany,
			 Mr. Grimm,
			 Mr. Scalise,
			 Mr. Ross of Florida,
			 Mr. Graves of Missouri,
			 Mrs. Myrick,
			 Mrs. Lummis,
			 Mr. Gingrey of Georgia,
			 Mr. Pompeo,
			 Mr. Olson,
			 Mrs. Capito,
			 Mr. Westmoreland,
			 Mr. Long, Mr. Simpson, Ms.
			 Jenkins, Mr. Kelly,
			 Mr. Rigell,
			 Mr. Heller, and
			 Mrs. Hartzler) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		
			May 2, 2011
			Additional sponsors: Mr.
			 Manzullo, Mr. Stivers,
			 Mrs. Noem,
			 Mr. Terry,
			 Mrs. McMorris Rodgers,
			 Mr. Lewis of California,
			 Mr. Nunnelee,
			 Mr. McKeon,
			 Mr. Burton of Indiana,
			 Mr. Kline,
			 Mr. Goodlatte,
			 Mr. Rehberg,
			 Mr. McClintock,
			 Mr. Canseco,
			 Mr. Woodall,
			 Mr. Roe of Tennessee,
			 Mr. Sessions,
			 Mr. Fleischmann,
			 Mr. Thompson of Pennsylvania,
			 Mr. Fincher,
			 Mr. Paul, Mr. Coffman of Colorado,
			 Mr. Cassidy,
			 Mr. Poe of Texas,
			 Mr. Pence,
			 Mr. Pearce,
			 Mrs. Black,
			 Mr. Scott of South Carolina,
			 Mr. Brady of Texas,
			 Mr. Carter,
			 Mr. Farenthold,
			 Mrs. Bachmann,
			 Mrs. Ellmers,
			 Mr. Akin, and
			 Mr. Calvert
		
		
			May 2, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To require the Secretary of the Interior to
		  conduct certain offshore oil and gas lease sales, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restarting American Offshore Leasing
			 Now Act.
		2.Requirement to
			 conduct proposed oil and gas Lease Sale 216 in the Central Gulf of
			 Mexico
			(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 216 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C. 1337) as soon as practicable, but not later than 4 months after the
			 date of enactment of this Act.
			(b)Environmental
			 reviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			3.Requirement to
			 conduct proposed oil and gas Lease Sale 218 in the Western Gulf of
			 Mexico
			(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 218 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C. 1337) as soon as practicable, but not later than 8 months after the
			 date of enactment of this Act.
			(b)Environmental
			 reviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			4.Requirement to
			 conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf
			 offshore Virginia
			(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C. 1337) as soon as practicable, but not later than one year after the
			 date of enactment of this Act.
			(b)Prohibition on
			 conflicts with military operationsThe Secretary shall not make
			 any tract available for leasing under this section if the President, through
			 the Secretary of Defense, determines that drilling activity on that tract would
			 create an unreasonable conflict with military operations.
			5.Requirement to
			 conduct proposed oil and gas Lease Sale 222 in the Central Gulf of
			 Mexico
			(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 222 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C. 1337) as soon as practicable, but not later than June 1,
			 2012.
			(b)Environmental
			 ReviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			6.DefinitionsIn this Act:
			(1)The term
			 Environmental Impact Statement for the 2007–2012 5 Year OCS Plan
			 means the Final Environmental Impact Statement for Outer Continental Shelf Oil
			 and Gas Leasing Program: 2007–2012 (April 2007) prepared by the Secretary of
			 the Interior.
			(2)The term
			 Multi-Sale Environmental Impact Statement means the
			 Environmental Impact Statement for Proposed Western Gulf of Mexico OCS Oil and
			 Gas Lease Sales 204, 207, 210, 215, and 218, and Proposed Central Gulf of
			 Mexico OCS Oil and Gas Lease Sales 205, 206, 208, 213, 216, and 222 (September
			 2008) prepared by the Secretary of the Interior.
			
	
		May 2, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
